             Case 20-66885-lrc                     Doc 38            Filed 08/25/20 Entered 08/25/20 08:19:35                          Desc Main
                                                                     Document     Page 1 of 29




 Fill in this information to identify the case:

 Debtor name         Alani Property Source Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-66885-lrc
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 24, 2020                         X /s/ ALJERMIAH L MCKEITHAN
                                                                                                                  al mckeithan   Verified by PDFFiller
                                                                                                                                 08/24/2020

                                                                       Signature of individual signing on behalf of debtor

                                                                       ALJERMIAH L MCKEITHAN
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                    Case 20-66885-lrc                   Doc 38         Filed 08/25/20 Entered 08/25/20 08:19:35                                        Desc Main
                                                                       Document     Page 2 of 29

 Fill in this information to identify the case:
 Debtor name Alani Property Source Co., Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                GEORGIA
 Case number (if known):         20-66885-lrc                                                                                                         amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Home Depot                                                     Supplies - Credit                                                                                           $4,786.00
 2455 Paces Ferry                                               Card
 RdNW
 Atlanta, GA 30339
 Lowe's                                                         Supplies - Credit                                                                                           $8,977.00
 1000 Lowes Blvd.                                               Acct
 Mooresville, NC
 28117
 Sawyer Farms HOA                                               Contract                Contingent                                                                                $0.00
 c/a Lisa Fuerst, Esq                                                                   Unliquidated
 1441 Dunwoody Vill.                                                                    Disputed
 Pkw No 200                                                                             Subject to
 Atlanta, GA 30338                                                                      Setoff
 Willie Vaughn                                                  Loan                                                                                                        $5,750.00
 1811 Milford Creek
 Ct
 Smyrna, GA 30080




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 20-66885-lrc                               Doc 38                Filed 08/25/20 Entered 08/25/20 08:19:35                                                            Desc Main
                                                                                    Document     Page 3 of 29
 Fill in this information to identify the case:

 Debtor name            Alani Property Source Co., Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               20-66885-lrc
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $        1,534,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $                591.65

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,534,591.65


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,224,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$            19,513.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          1,243,513.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
              Case 20-66885-lrc                    Doc 38            Filed 08/25/20 Entered 08/25/20 08:19:35                           Desc Main
                                                                     Document     Page 4 of 29
 Fill in this information to identify the case:

 Debtor name          Alani Property Source Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-66885-lrc
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo #3577                                      Checking Account                 3577                                        $591.65



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                       $591.65
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38            Filed 08/25/20 Entered 08/25/20 08:19:35                Desc Main
                                                                     Document     Page 5 of 29
 Debtor         Alani Property Source Co., Inc.                                               Case number (If known) 20-66885-lrc
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used    Current value of
           property                                       extent of           debtor's interest      for current value        debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     1248 Princess Ave
                     Atlanta GA 30310                     Fee simple                   Unknown                                          $140,000.00


           55.2.     387 Sawyer Meadow
                     Way
                     Grayson GA 30087                                                  Unknown       N/A                                $310,000.00


           55.3.     1420 Donnelly
                     Avenue
                     Atlanta, Georgia
                     30310                                Fee simple                   Unknown                                          $378,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38            Filed 08/25/20 Entered 08/25/20 08:19:35               Desc Main
                                                                     Document     Page 6 of 29
 Debtor         Alani Property Source Co., Inc.                                              Case number (If known) 20-66885-lrc
                Name

            55.4.    1428 Donnelly
                     Avenue
                     Atlanta, Georgia
                     30310                                Fee simple                   Unknown         N/A                            $378,000.00


            55.5.    1070 White Oak
                     Avenue
                     Atlanta, Georgia
                     30310                                Fee simple                   Unknown         N/A                            $148,000.00


            55.6.    1028 Lawton Avenue
                     Atlanta, Georgia
                     30310                                Fee simple                   Unknown         N/A                            $180,000.00




 56.        Total of Part 9.                                                                                                       $1,534,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 20-66885-lrc                        Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                                        Desc Main
                                                                          Document     Page 7 of 29
 Debtor          Alani Property Source Co., Inc.                                                                     Case number (If known) 20-66885-lrc
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $591.65

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $1,534,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                   $591.65        + 91b.            $1,534,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,534,591.65




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 20-66885-lrc                      Doc 38           Filed 08/25/20 Entered 08/25/20 08:19:35                                Desc Main
                                                                     Document     Page 8 of 29
 Fill in this information to identify the case:

 Debtor name          Alani Property Source Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)              20-66885-lrc
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Angel Oak Prime Bridge                        Describe debtor's property that is subject to a lien                $257,000.00               $378,000.00
        Creditor's Name                               1428 Donnelly Avenue
                                                      Atlanta, Georgia 30310
        980 Hammond Drive
        Atlanta, GA 30317
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Angel Oak Prime Bridge                        Describe debtor's property that is subject to a lien                $168,000.00               $180,000.00
        Creditor's Name                               1028 Lawton Avenue
                                                      Atlanta, Georgia 30310
        980 Hammond Drive
        Atlanta, GA 30317
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38            Filed 08/25/20 Entered 08/25/20 08:19:35                                Desc Main
                                                                     Document     Page 9 of 29
 Debtor       Alani Property Source Co., Inc.                                                         Case number (if known)      20-66885-lrc
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Angel Oak Prime Bridge                         Describe debtor's property that is subject to a lien                     $127,000.00       $148,000.00
       Creditor's Name                                1070 White Oak Avenue
                                                      Atlanta, Georgia 30310
       980 Hammond Drive
       Atlanta, GA 30317
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Angel Oak Prime Bridge                         Describe debtor's property that is subject to a lien                     $130,000.00       $140,000.00
       Creditor's Name                              1248 Princess Ave
                                                     Atlanta GA 30310
       980 Hammond Drive
       Atlanta, GA 30317
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Fax Servicing LLC                              Describe debtor's property that is subject to a lien                     $302,000.00       $378,000.00
       Creditor's Name                                1420 Donnelly Avenue
       425 S. Financial Place Ste                     Atlanta, Georgia 30310
       200
       Chicago, IL 60605
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                                Desc Main
                                                                     Document      Page 10 of 29
 Debtor       Alani Property Source Co., Inc.                                                         Case number (if known)       20-66885-lrc
              Name

                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.6    Flagstar Bank FSB                             Describe debtor's property that is subject to a lien                     $240,000.00         $310,000.00
        Creditor's Name                               387 Sawyer Meadow Way
                                                      Grayson GA 30087
        5151 Corporate Drive
        Troy, MI 48098
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                               $1,224,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                                Desc Main
                                                                     Document      Page 11 of 29
 Fill in this information to identify the case:

 Debtor name         Alani Property Source Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)          20-66885-lrc
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Fulton County Tax Commissioner                            Check all that apply.
           141 Pryor St., SW                                          Contingent
           No. 1085                                                   Unliquidated
           Atlanta, GA 30303                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Property Taxes -Notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Georgia Department of Revenue                             Check all that apply.
           PO Box 105296                                              Contingent
           Atlanta, GA 30348                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes - Notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   31350                               Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                                           Desc Main
                                                                     Document      Page 12 of 29
 Debtor       Alani Property Source Co., Inc.                                                                 Case number (if known)          20-66885-lrc
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00     $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Oper                                Contingent
           PO Box 21126                                               Unliquidated
           Philadelphia, PA 19114-0326                                Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes - Notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $4,786.00
           Home Depot                                                               Contingent
           2455 Paces Ferry RdNW                                                    Unliquidated
           Atlanta, GA 30339                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Supplies - Credit Card
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $8,977.00
           Lowe's                                                                   Contingent
           1000 Lowes Blvd.                                                         Unliquidated
           Mooresville, NC 28117                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Supplies - Credit Acct
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Sawyer Farms HOA                                                         Contingent
           c/a Lisa Fuerst, Esq
           1441 Dunwoody Vill. Pkw No 200
                                                                                    Unliquidated
           Atlanta, GA 30338                                                        Disputed
           Date(s) debt was incurred                                               Basis for the claim:     Contract
           Last 4 digits of account number                                         Is the claim subject to offset?    No     Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $5,750.00
           Willie Vaughn                                                            Contingent
           1811 Milford Creek Ct                                                    Unliquidated
           Smyrna, GA 30080                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Loan
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                             related creditor (if any) listed?               account number, if
                                                                                                                                                             any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                             Desc Main
                                                                     Document      Page 13 of 29
 Debtor       Alani Property Source Co., Inc.                                                    Case number (if known)        20-66885-lrc
              Name

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                     19,513.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                        19,513.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                     Desc Main
                                                                     Document      Page 14 of 29
 Fill in this information to identify the case:

 Debtor name         Alani Property Source Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-66885-lrc
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  Lease of residential
              lease is for and the nature of              real property
              the debtor's interest

                  State the term remaining                February 2021
                                                                                     Monica Kim
              List the contract number of any                                        387 Sawyer Meadow Way
                    government contract                                              Grayson, GA 30017




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                Desc Main
                                                                     Document      Page 15 of 29
 Fill in this information to identify the case:

 Debtor name         Alani Property Source Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-66885-lrc
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                          Check all schedules
                                                                                                                                that apply:

    2.1      ALJERMIAH                         1425 DONNELLY AVE                                  Angel Oak Prime               D       2.1
             MCKEITHAN                         Atlanta, GA 30310                                  Bridge                         E/F
                                                                                                                                G



    2.2      ALJERMIAH                         1425 DONNELLY AVE                                  Angel Oak Prime               D       2.2
             MCKEITHAN                         Atlanta, GA 30310                                  Bridge                         E/F
                                                                                                                                G



    2.3      ALJERMIAH                         1425 DONNELLY AVE                                  Angel Oak Prime               D       2.3
             MCKEITHAN                         Atlanta, GA 30310                                  Bridge                         E/F
                                                                                                                                G



    2.4      ALJERMIAH                         1425 DONNELLY AVE                                  Angel Oak Prime               D       2.4
             MCKEITHAN                         Atlanta, GA 30310                                  Bridge                         E/F
                                                                                                                                G



    2.5      ALJERMIAH                         1425 DONNELLY AVE                                  Fax Servicing LLC             D       2.5
             MCKEITHAN                         Atlanta, GA 30310                                                                 E/F
                                                                                                                                G




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                Desc Main
                                                                     Document      Page 16 of 29
 Debtor       Alani Property Source Co., Inc.                                                Case number (if known)   20-66885-lrc


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      ALJERMIAH                         1425 DONNELLY AVE                                  Flagstar Bank FSB             D       2.6
             MCKEITHAN                         Atlanta, GA 30310                                                                 E/F
                                                                                                                                G




Official Form 206H                                                            Schedule H: Your Codebtors                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                            Desc Main
                                                                     Document      Page 17 of 29



 Fill in this information to identify the case:

 Debtor name         Alani Property Source Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-66885-lrc
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                   $9,500.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                                          $0.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                                          $0.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 20-66885-lrc                    Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                                Desc Main
                                                                     Document      Page 18 of 29
 Debtor       Alani Property Source Co., Inc.                                                           Case number (if known) 20-66885-lrc



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Aljermiah L McKeithan                                       5/27/20                          $21,316.57           Expenses
               1425 Donnelly Ave                                           1,929.35
               Atlanta, GA 30310                                           5/15/20
                                                                           2,000.00
                                                                           5/14/20
                                                                           1,970.00
                                                                           5/06/20
                                                                           2,937.63
                                                                           4/16/20
                                                                           12,109.12
                                                                           4/13/20
                                                                           370.47

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property

       Angel Oak Prime Bridge                                   1070 White Oak Ave, Atlanta GA 30310                           July 7, 2020            $148,000.00
       980 Hammond Drive                                        Void via Automatic Stay
       Atlanta, GA 30317

       Angel Oak Prime Bridge                                   1254 Princess Ave                                              January 7,              $140,000.00
       980 Hammond Drive                                        Atlanta GA 30310                                               2020
       Atlanta, GA 30317

       Blackstone Res, Oper. Ptship                             1420 Donnelly Ave                                              February 4,             $378,000.00
                                                                Atlanta GA 30310                                               2020
                                                                Void via Automatic Stay Case No. 20-60437

       Angel Oak Prime Bridge                                   1248 Princess Ave                                              August 6,               $140,000.00
       980 Hammond Drive                                        Atlanta GA 30310                                               2019
       Atlanta, GA 30317                                        Void via Case No. 19-62337

       Angel Oak Prime Bridge                                   1428 Donnelly Ave                                              August 6,               $378,000.00
       980 Hammond Drive                                        Atlanta GA 30310                                               2019
       Atlanta, GA 30317                                        Void via Case No. 19-62336


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 20-66885-lrc                    Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                            Desc Main
                                                                     Document      Page 19 of 29
 Debtor       Alani Property Source Co., Inc.                                                              Case number (if known) 20-66885-lrc



    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
    in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.1.    SAWYER FARMS                                     Contract                     Fulton - Superior Court                  Pending
               HOMEOWNERS                                                                    136 Pryor Street                      On appeal
               ASSOCIATION, INC., VS.                                                        Suite C155
                                                                                                                                   Concluded
               ALANI PROPERTY SOCURCE                                                        Atlanta, GA 30303
               CO. INC.,
               2020CV334303

       7.2.    Angel Oak Prime Bridge, LLC                      Dispossessory                Fulton - Magistrate Court                Pending
               vs. Alani Property Source Co.                                                 185 Central Ave SW                    On appeal
               19ED137455                                                                    Atlanta, GA 30303
                                                                                                                                   Concluded

       7.3.    Blackstone Residential                           Dispossessory                Fulton - Magistrate Court                Pending
               Operating Partnership LP vs.                                                  185 Central Ave SW                    On appeal
               Alani Property Source Co                                                      Atlanta, GA 30303
                                                                                                                                   Concluded
               20ED162352

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Theft - HVAC Units, Power Tools,                         None                                                     Various;                     $33,130.00
       Dump Truck, Generator, Windows,                                                                                   November
       Vanities, Plumbing Materials,                                                                                     2018 - October
       Lights, Alarm System, Wiring, misc                                                                                2019
       other items


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                            Desc Main
                                                                     Document      Page 20 of 29
 Debtor      Alani Property Source Co., Inc.                                                             Case number (if known) 20-66885-lrc




       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                           Desc Main
                                                                     Document      Page 21 of 29
 Debtor        Alani Property Source Co., Inc.                                                          Case number (if known) 20-66885-lrc



 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was            Last balance
                 Address                                        account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.     Chase Bank                                     XXXX-5276                  Checking                  January 2020 -               $10,300.00
                 PO Box 182051                                                             Savings                   Funds were Al
                 Columbus, OH 43218                                                                                   McKeithen
                                                                                           Money Market
                                                                                                                      personal funds,
                                                                                           Brokerage                 deposited into
                                                                                           Other                     Debtor's Wells
                                                                                                                      Fargo Acct.


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                                Desc Main
                                                                     Document      Page 22 of 29
 Debtor      Alani Property Source Co., Inc.                                                            Case number (if known) 20-66885-lrc




           No.
           Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Aljermiah McKeithen
                    1425 Donnelly Ave
                    Atlanta, GA 30310

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 20-66885-lrc                    Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                           Desc Main
                                                                     Document      Page 23 of 29
 Debtor       Alani Property Source Co., Inc.                                                           Case number (if known) 20-66885-lrc



       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Aljermiah McKeithen                            1425 DONNELLY AVE                                   President                             90% shares
                                                      Atlanta, GA 30310

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Wendell Robinson                               1428 DONNELLY AVE                                   CEO                                   5% shares
                                                      Atlanta, GA 30310

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tina Williams                                  5020 MEADOW OVERLOOK                                Secretary                             5% shares
                                                      Cumming, GA 30040



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1                                                     5/27/20    1,929.35
       .                                                        5/15/20    2,000.00
                                                                5/14/20    1,970.00
               Aljermiah McKeithen                              5/06/20    2,937.63
               1425 DONNELLY AVE                                4/16/20    12,109.12
               Atlanta, GA 30310                                4/13/20       370.47                                                        Expenses

               Relationship to debtor
               Co-Owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                          Desc Main
                                                                     Document      Page 24 of 29
 Debtor      Alani Property Source Co., Inc.                                                            Case number (if known) 20-66885-lrc



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 24, 2020

 /s/ ALJERMIAH L MCKEITHAN
                                                  al mckeithan            Verified by PDFFiller

                                                                         ALJERMIAH
                                                                          08/24/2020 L MCKEITHAN
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35                              Desc Main
                                                                     Document      Page 25 of 29
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Alani Property Source Co., Inc.                                                                           Case No.        20-66885-lrc
                                                                                    Debtor(s)                         Chapter         11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Aljermiah McKeithen                                                 Common                                                      90%
 1425 DONNELLY AVE
 Atlanta, GA 30310

 Tina Williams                                                       Common                                                      5%
 5020 MEADOW OVERLOOK
 Cumming, GA 30040

 Wendell Robinson                                                    Common                                                      5%
 1428 DONNELLY AVE
 Atlanta, GA 30310


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 24, 2020                                                         Signature /s/ ALJERMIAH L MCKEITHAN
                                                                                                                                           al mckeithan              Verified by PDFFiller
                                                                                                                                                                     08/24/2020


                                                                                            ALJERMIAH L MCKEITHAN

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35           Desc Main
                                                                     Document      Page 26 of 29




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Alani Property Source Co., Inc.                                                           Case No.      20-66885-lrc
                                                                                    Debtor(s)         Chapter       11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       August 24, 2020                                             /s/ ALJERMIAH L MCKEITHAN
                                                                                                     al mckeithan        Verified by PDFFiller
                                                                                                                         08/24/2020

                                                                         ALJERMIAH L MCKEITHAN/President
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
    Case 20-66885-lrc   Doc 38    Filed 08/25/20 Entered 08/25/20 08:19:35   Desc Main
                                 Document      Page 27 of 29


r
A
d
e
s
M
a
t
i
}
x
b
k
1
{
C
o




                         ALJERMIAH MCKEITHAN
                         1425 DONNELLY AVE
                         Atlanta, GA 30310



                         Angel Oak Prime Bridge
                         980 Hammond Drive
                         Atlanta, GA 30317



                         Fax Servicing LLC
                         425 S. Financial Place Ste 200
                         Chicago, IL 60605



                         Flagstar Bank FSB
                         5151 Corporate Drive
                         Troy, MI 48098



                         Fulton County Tax Commissioner
                         141 Pryor St., SW
                         No. 1085
                         Atlanta, GA 30303



                         Georgia Department of Revenue
                         PO Box 105296
                         Atlanta, GA 30348



                         Home Depot
                         2455 Paces Ferry RdNW
                         Atlanta, GA 30339



                         Internal Revenue Service
                         Centralized Insolvency Oper
                         PO Box 21126
                         Philadelphia, PA 19114-0326



                         Lowe's
                         1000 Lowes Blvd.
                         Mooresville, NC 28117
Case 20-66885-lrc   Doc 38    Filed 08/25/20 Entered 08/25/20 08:19:35   Desc Main
                             Document      Page 28 of 29



                     Monica Kim
                     387 Sawyer Meadow Way
                     Grayson, GA 30017



                     Sawyer Farms HOA
                     c/a Lisa Fuerst, Esq
                     1441 Dunwoody Vill. Pkw No 200
                     Atlanta, GA 30338



                     Willie Vaughn
                     1811 Milford Creek Ct
                     Smyrna, GA 30080
             Case 20-66885-lrc                     Doc 38             Filed 08/25/20 Entered 08/25/20 08:19:35              Desc Main
                                                                     Document      Page 29 of 29



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Alani Property Source Co., Inc.                                                                 Case No.   20-66885-lrc
                                                                                    Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Alani Property Source Co., Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 August 24, 2020                                                       /s/ Scott B. Riddle
 Date                                                                  Scott B. Riddle
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Alani Property Source Co., Inc.
                                                                       Law Office of Scott B. Riddle, LLC
                                                                       Suite 1800
                                                                       3340 Peachtree Rd NE
                                                                       Atlanta, GA 30326
                                                                       404-815-016 Fax:404-815-0165
                                                                       scott@scottriddlelaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
